UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33031 SHUTTERFLY, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3330068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2800 Bridge Parkway, Suite101 94065 Redwood City, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (650)610-5200 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.0001Par Value Per Share Nasdaq Global Market Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes£NoR Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes£NoR Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Rule405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.YesRNo£ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated Filer£Accelerated FilerR Non-accelerated Filer£Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes£NoR As of June29, 2007, the last business day of our most recently completed second fiscal quarter, the aggregate market value of our Common Stock held by non-affiliates based on the closing price or our Common Stock on June 29, 2007 as reported on the NASDAQ Global Market was $523,696,054. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at February 29, 2008 Common stock, $0.0001par value per share 25,001,631shares DOCUMENTS INCORPORATED BY REFERENCE Portions of the documents listed below have been incorporated by reference into the indicated parts of this reports, as specified in the responses to the item numbers involved: Designated portions of the Proxy Statement relating to the 2008 Annual Meeting of the Stockholders to be held on May 22, 2008 (the “Proxy Statement”): Part II (Item 5) and PartIII (Items10,11,12, 13 and 14). Except with respect to information specifically incorporated by reference in the Form10-K, the Proxy Statement is not deemed to be filed as part hereof. 1 Shutterfly, Inc. Table of Contents Page Number PARTI ITEM1. Business 3 ITEM1A. Risk Factors 10 ITEM1B. Unresolved Staff Comments 18 ITEM2. Properties 18 ITEM3. Legal Proceedings 18 ITEM4. Submission of Matters to a Vote of Security Holders 18 PARTII ITEM5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 ITEM6. Selected Financial Data 20 ITEM7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM7A. Quantitative and Qualitative Disclosures about Market Risk 27 ITEM8. Financial Statements and Supplementary Data 28 ITEM9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 47 ITEM9A. Controls and Procedures 47 ITEM9B. Other Information 47 PARTIII ITEM10. Directors, Executive Officers and Corporate Governance 48 ITEM11. Executive Compensation 48 ITEM12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 48 ITEM13. Certain Relationships and Related Transactions, and Director Independence 48 ITEM14. Principal Accountant Fees and Services 48 PARTIV ITEM15. Exhibits and Financial Statement Schedules 48 2 PARTI Except for historical financial information contained herein, the matters discussed in this Form10-K may be considered forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and subject to the safe harbor created by the Securities Litigation Reform Act of 1995. Such statements include declarations regarding our intent, belief, or current expectations and those of our management.
